Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Particularly: 
In Claim 1 it recites: “wherein the pattern is at least partially determined using a digital technique that is applied for providing a synthetic material-repelling agent or a lacquer repelling agent; and wherein the agent determines at least a portion of the pattern of recesses.”  The phrasing is indefinite as to what exactly is occurring, such as the orientation of the repelling agent with respect to the synthetic material layer and its form / mode of application (is it applied below / under / before, in unison, above / over / after the synthetic material layer to influence the pattern of recesses, or some other orientation / configuration; how is a technique applied to provide?).  For purposes of examination the limitation will be interpreted as at least inclusive of applying a synthetic material-repelling agent or a lacquer repelling agent by a digital technique wherein the pattern of recesses is at least partially achieved by any such configuration. 
Claim 13 recites: “the coated panel is a floor part imitation having a two-or four-sided lower edge; and wherein the width of the lower edges at opposite sides of the coated panel is performed approximately equal or equal.”  A) What is a “floor part imitation”, (is it a piece of flooring like a plank or panel that possesses an aesthetic that imitates some other material, or is it an article that can’t actually be used as flooring but only imitating flooring, etc?  B) What does having a two- or four-sided lower edge mean, is this intended to reference some type of tongue and groove configuration, or that the panel is rectangular in shape (possessing four sides, thus 4 lower edges at its lowest periphery), or that bottom and side surfaces are meeting not at direct junctions but over multi-intermediate angled portions, etc?  C) The limitation goes from singular “lower edge” to plural “lower edges” creating basis issues.  D) “the width of the lower edges at opposite sides of the coated panel is performed approximately equal or equal. (emphasis added) doesn’t make grammatical sense, is the intention that these widths are of (approximately) equal in some dimension, or that they were machined / formed at (approximately) equal point in time, or that they would intermesh (like tongue and groove)?  For purposes of examination the claim will be interpreted as at least inclusive of any of the above interpretations.  

The term “larger” in claim 9 is a relative term which renders the claim indefinite. The term “larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is indefinite as to the requisite sizing a board must initially be to read on “larger”, is (5x5’, 5x10’, 10’x10’, etc, and what thickness is sufficient (0.25”, 0.5”, 0.75”, etc)).  For purposes of examination the limitation will be interpreted as at least inclusive of any dimension board that is subsequently subdivided.  
The term “hard wear-resistant” in claim 14 is a relative term which renders the claim indefinite. The term “hard wear-resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is indefinite as to the degree of hardness and wear resistance that is required for a particle to reach to be considered “hard wear-resistant”.  For purposes of examination the limitation will be interpreted as at least inclusive of any particles providing a hardness / wear resistance greater than the surrounding material. 
The other dependent claims do not cure the defects of the claims from which they depend.
   
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansson et al (US 6,991,830; hereafter Hansson).
Claim 1: Hansson teaches a method for manufacturing coated panels that include at least a substrate (1) and a top layer (2) with a printed motif (printed décor, 2’), the top layer being provided on the substrate (see, for example, Fig, Abstract, col 7 line 12-col 8 line 15, claim 1) the method comprising: 
providing a synthetic material layer (lacquer coating) on the substrate (see, for example, fig, abstract, col 9 lines 40-68); 
and providing a relief (recesses within lacquer coating layer surface) on the surface of the synthetic material layer provided on the substrate wherein the relief includes a pattern of recesses (see, for example, fig, abstract, col 9 lines 40-68); 
wherein the pattern is at least partially determined using a digital technique (digitally stored ink jet printer) that is applied for providing a synthetic material-repelling agent or a lacquer-repelling agent (repellant / silicone polymer inkjet printed and in contact with synthetic material layer to promote surface structuring of recesses corresponding to printed pattern) (See, for example, fig, abstract, col 9 lines 40-68); 
and wherein the agent determines at least a portion of the pattern of recesses (see, for example, fig, abstract, col 9 lines 40-68); 
Claim 2: Hansson further teaches wherein the digital technique is a digital printing technique performed on the panel (see, for example, claim 1, col 9 lines 45-50).
Claim 3: Hansson further teaches wherein the synthetic material layer substantially extends over the entire motif (See, for example, fig, claim 1, col 9 lines 12-50; further wherein the synthetic material layer overlies printed colorant motif layer 2’ and further / alternatively overlies printed repellant layer).
Claim 4: Hansson further teaches performing a print (2’) on the substrate using an inkjet printer to obtain the printed motif  (see, for example, Fig, Abstract, col 7 line 12-col 8 line 15, claim 1).
Claim 5: Hansson further teaches providing one or more priming layers (such as primer or ground coating) on the substrate prior to performing the print for the printed motif (see, for example, col 4, lines 62-68, and col 9 lines 1-8, examples).
Claim 6: Hansson further teaches material of the synthetic material layer remains present in deeper recesses of the top layer (see, for example Fig, examples).
Claim 7: Hansson further teaches wherein the substrate comprises a wood-based material (such as fiber board, MDF); and wherein the method comprises flat grinding (sanding smooth) an upper surface of the substrate (See, for example, col 11 lines 38-46, examples).
Claim 8: Hansson further teaches wherein the substrate comprises a wood-based material; and wherein the method comprises using priming layers that include a filling material white primer) to fill unevennesses at an upper surface of the substrate (See, for example, col 11 line 38-48; wherein the primer is pigmented, and naturally would fill in any surface irregularities).
Claim 9: Hansson further teaches wherein the method is performed on larger boards; and wherein the method comprises subdividing the larger boards (cut from larger piece) to form the coated panels (see, for example, col 9 lines 12-40,  col 10 line 50-68, col 13 lines 1-10).
Claim 10:  Hansson further teaches wherein a position of the relief is referenced to a final edge or a final corner point of the coated panel (predetermined fixing point in form of corner) (See, for example, col 6 lines 40-43).
Claim 11: Hansson further teaches wherein the relief (recesses formed in the finished surface) is tangibly present at a surface of the coated panel (See, for example, abstract, Fig, examples).
Claim 12: Hansson further teaches wherein the relief corresponds to the printed motif (see, for example, Process schemes, fig, col 9 lines 45-60; wherein the printing of the repellent is taught to be applied and match with the previously printed motif).
Claim 13: Hansson further teaches wherein the coated panel is a floor part imitation (flooring material, simulating various materials such as wood grain) (See, for example, abstract, col 3 lines 43-45, col 8 lines 16-20, claim 1) having a two- or four-sided lower edge (see, for example Fig, additionally rectangular panels are taught would possess 4 lower edges, further alternatively it has taught tongue and groove edges); and wherein the width of the lower edges at opposite sides of the coated panel is performed approximately equal or equal (see, for example, Fig, claim 1, alternatively teaching to interlocking tongue and groove).
Claim 14: Hansson further teaches wherein hard wear-resistant particles are provided in the synthetic material layer (See, for example, col 5 lines 55-68, col 8 lines 1-15).
Claim 15: Hansson further teaches wherein the synthetic material layer is a translucent or transparent synthetic material layer situated above the printed motif (See, for example, abstract, Fig, col 5 lines 1-5, col 8 lines 1-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 11 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson as applied to claim 1 above, and further in view of Burrell et al (US 3,811,915; hereafter Burrell).
Claim 6: Hansson teaches the method of claim 1 (above).  Hansson further teaches wherein layer 2” is intended to be a wear resistant layer formed on the wetting repellent agent, but it doesn’t clearly depict a cross section of the layered product to provide a clear orientation of the components in the final structure.  Burrell teaches a method of producing imitation wood grain on product surfaces (see, for example, abstract).  Burrell similarly achieves surface structuring by forming recesses in a synthetic material layer (5) by printing a repelling agent (3) See, for example, abstract, Fig 3).  Burrell demonstrates that less synthetic coating material will be present in the recess areas, where a thinner layer is formed, providing protection over the entire surface (see, for example, Fig 3, Example 2, col 1 lines 55-68, col 2 lines 32-46, claim 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated retaining synthetic material layer present in deeper recesses of the top layer since Burrell has taught repellent based texturing results in such recesses possessing thinner layers of synthetic material due to the repellency and since retention of at least some protective coating layer would predictably instill at least some degree of the intended protective function to the underlying layer(s).  
Claim 11: Burrell further teaches wherein the relief is tangibly present (by touch and sight) at a surface of the coated panel (See, for example, Fig, example 2).

Claim 8 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson as applied to claim 1 above, and further in view of Dreazy et al (US 3,486,919; hereafter Dreazy).
Claim 8: Hansson teaches the method of claim 1, and further teaches wherein the substrate comprises a wood-based material; and wherein the method comprises using priming layers and sealing layers that include a filling material white primer) at an upper surface of the substrate (See, for example, col 11 line 38-48; wherein the primer is pigmented).  But does not explicitly state the filling material of the priming layer fills unevenness at the upper surface.  Dreazy teaches a method of preparing imitation wood grain panels via coating and embossing (See, for example, abstract).  Dreazy further, similar to Hansson, teaches in order to prepare the substrate for the décor it is sanded and the coated with primer coatings (See, for example, col 2 lines 8-24).  Dreazy explicitly teaches wherein the function of the priming coating is to fill any natural pores / recesses in the substrate to provide a neutral base upon which the décor can be printed (See, for example, col 1 lines 39-50, col 2 lines 16-25).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the filling material of the priming layer fill any unevenness in the at the upper surface of the substrate as such filling would mask any characteristics of the cheaper substrate material and enhance the uniformity of the substrate surface ensuring a more accurate imitation décor can be produced. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712